internal_revenue_service department of the treasury number release date index number 2207a washington dc person to contact telephone number refer reply to cc psi 9-plr-129082-00 date date in re legend decedent spouse children grandchild a grandchild b grandchild c x y foundation revocable_trust agreement plr-129082-00 marital trust part one marital trust part two date court dear this is in response to your letter dated date in which you requested rulings that proposed disclaimers of the benefit conferred by the waiver in decedent’s will of the right of recovery under sec_2207a of the internal_revenue_code will constitute qualified disclaimers under sec_2518 and that the value of any increase in the interest in property passing to foundation as a result of the proposed disclaimers will qualify for a charitable deduction under sec_2055 the facts as represented are as follows decedent died on date predeceased by spouse decedent and spouse are survived by children and grandchild a b and c collectively grandchildren outside of minimal individual legacies article fifth of spouse’s will directed that the residue of spouse’s estate be distributed to revocable_trust in accordance with the provisions of agreement pursuant to article second of agreement revocable_trust was divided at spouse’s death into marital trust part one and marital trust part two collectively the marital trusts marital trust part one consisted of assets the value of which equaled the amount of spouse’s generation-skipping_transfer_tax gstt exemption under sec_2631 marital trust part two consisted of the remainder of the assets in spouse’s residuary_estate pursuant to article second paragraph a of agreement decedent received an income_interest for life in the marital trusts on spouse’s federal estate_tax_return the executors claimed a marital_deduction equal to the amount of the value of the marital trusts and made a qualified_terminable_interest_property qtip_election under sec_2056 the value of the marital trusts accordingly are included in the gross_estate of decedent pursuant to sec_2044 allocated spouse's gstt exemption to marital trust part one and made a sec_2652 reverse_qtip_election to treat spouse for gstt purposes only as the transferor of marital trust part one pursuant to article third paragraph b a of agreement at decedent's death marital trust part one was divided into separate trusts containing equal shares plr-129082-00 for each of the grandchildren collectively the grandchild trusts each grandchild and that grandchild’s issue are to receive so much none or all of the income and principal of the relevant grandchild trust as the trustee deems advisable for welfare comfort and support the trustee of each grandchild trust is the child who is the parent of such grandchild article third paragraph b b of agreement provides that upon the death of children the grandchild trusts are to be transferred to one or more of spouse’s descendants and qualified tax-exempt charitable organizations as children may appoint by will absent such appointment each grandchild trust is to continue for the benefit of the relevant grandchild and that grandchild’s issue article third paragraph b c of agreement provides that at the death of a grandchild the relevant grandchild trust terminates and shares from the trust are to be transferred to one or more of spouse’s descendants and qualified tax-exempt charitable organizations as that grandchild may appoint by will absent such appointment by that grandchild the principal of the relevant grandchild trust is to be transferred to separate and equal trusts for the benefit of each of such grandchild’s living children and deceased children with issue then living pursuant to article third paragraph b a of agreement at decedent’s death marital trust part two was divided into separate trusts containing equal shares for each of the children collectively the child trusts each child is to receive the income from the relevant child trust for life and such principal as the trustees deem advisable for the welfare comfort and support of the child and the child’s family children are the co-trustees of each child trust article third paragraph b b of agreement provides that upon the death of one of the children the assets of the relevant child trust are to be transferred to or for the benefit of that child’s issue and qualified tax-exempt charitable organizations as such child may appoint by will absent such appointment the principal of each child trust is to be divided per stirpes into separate trusts for the issue of the relevant child and if such child has no surviving issue the principal is to be added in equal parts to the trust of the other child living or deceased article third paragraph c of agreement provides that the child and grandchild trusts shall terminate in any event at the expiration of years after the death of the last to die of children after specific legacies to children and grandchildren decedent left the residue of his estate to foundation established by decedent and spouse it is represented that foundation is a private organization within the meaning of sec_509 exempt from federal_income_tax under sec_501 as an organization described in sec_501 article second paragraph a of agreement provides that any death taxes resulting from the inclusion of the marital trusts in the gross_estate of decedent shall be paid first from the principal of marital trust part two and to the extent such principal is insufficient shall be paid from the principal of marital trust part one article eighth of decedent’s will provides that the estate inheritance and other taxes plr-129082-00 payable with respect to the property constituting decedent’s gross_estate whether or not such property passes under decedent’s will shall be paid from the principal of the residuary_estate prior to any distribution to foundation article eighth further provides the tax clause that decedent specifically waive s the right of my estate to be reimbursed for taxes pursuant to sec_2207a of the code children are the co-trustees of the marital trusts the executors of spouse’s and decedent’s estates and together with x and grandchild a the co-trustees of foundation children individually and in their fiduciary capacities as trustees of the marital trusts and executors of spouse’s estate and grandchildren propose to execute an irrevocable written disclaimer and renunciation of their interests in the benefit conferred by waiver of the sec_2207a right of recovery under the tax clause in decedent’s will and to file that document with court the disclaimer and renunciation provides that children as co-trustees of the marital trusts rather than foundation will pay the estate_tax attributable to inclusion of the marital trusts in decedent's gross_estate it is represented that children and grandchildren have accepted no benefit from and will receive no interest in the disclaimed amounts to that end it is represented that the foundation trustees will appoint y and grandchild c as additional trustees and amend the trust document governing foundation as follows to provide that any funds received by foundation as the result of disclaimers by any trustee a disclaiming trustee shall be segregated in a separate_account the disclaimed property fund to provide that the authority to make disbursements from the disclaimed property fund shall be vested solely in those trustees who are not disclaiming trustees and who have not been appointed by a vote of any disclaiming trustee following the disclaimers the independent trustees to provide that i the independent trustees shall have sole authority regarding the distribution of the disclaimed property fund and to appoint their own successors ii there must be at least one independent_trustee at all times while the disclaimed property fund is in existence and iii in the event of the death resignation renunciation or inability to serve on the part of the last remaining independent_trustee who has not appointed a successor to fill his or her vacancy the appropriate court shall appoint the successor independent_trustee to provide that the disclaiming trustees shall have no vote regarding any disbursement of the disclaimed property fund and no right to appoint or discharge the independent trustees and to provide that the above amendments cannot be repealed or plr-129082-00 amended in any manner that would allow a disclaiming trustee to possess directly or indirectly any voting or disbursement rights over the disclaimed property fund or that would enable a disclaiming trustee to designate independent trustees it is further represented that children and grandchildren will file with court a petition for confirmation of estate_tax allocation requesting confirmation that by virtue of the disclaimer and renunciation the amount of estate_tax attributable to inclusion of the marital trusts in decedent's gross_estate will pass with the residue of decedent's_estate to foundation the following rulings have been requested the proposed disclaimers of the benefit conferred by the waiver of the sec_2207a right of recovery under the tax clause of decedent's will constitute qualified disclaimers under sec_2518 the value of the increase in the interest in property passing to foundation as a result of the proposed disclaimers will qualify for the charitable deduction under sec_2055 ruling_request sec_2207a provides in general that if any part of the gross_estate consists of property the value of which is includible in the gross_estate by reason of sec_2044 relating to certain property for which marital_deduction was previously allowed the decedent's_estate shall be entitled to recover from the person receiving the property the amount by which - a the total_tax under this chapter which has been paid exceeds b the total_tax under this chapter which would have been payable if the value of such property had not been included in the gross_estate sec_20_2207a-1 of the estate_tax regulations provides in pertinent part that the right of recovery arises when the federal estate_tax with respect to the property includible in the gross_estate by reason of sec_2044 is paid_by the estate sec_20_2207a-1 provides in pertinent part that if the property is in a_trust at the time of the decedent's death the person receiving the property is the trustee and any person who has received a distribution of the property prior to the expiration of the right of recovery if the property does not remain in trust sec_2207a provides that sec_2207a shall not apply with plr-129082-00 respect to any property to the extent that the decedent in his will or a revocable_trust specifically indicates an intent to waive any right of recovery under this subchapter with respect to such property sec_2046 provides that the provisions of sec_2518 relating to the effect of disclaimers are applicable for purposes of the estate_tax sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property this subtitle shall apply with respect to such interest as if the interest had never been transferred to such person sec_2518 provides in pertinent part that for purposes of subsection a the term qualified_disclaimer means an irrevocable and unqualified refusal by a person to accept an interest in property but only if - such refusal is in writing such writing is received by the transferor of the interest his legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date which is months after the later of a the date on which the transfer creating the interest in such person is made or b the day on which such person attains age such person has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either a to the spouse of the decedent or b to a person other than the person making the disclaimer sec_25_2518-1 provides in pertinent part that if a person makes a qualified_disclaimer as described in sec_2518 and sec_25_2518-2 for purposes of the federal estate gift and generation-skipping_transfer_tax provisions the disclaimed interest in property is treated as if it had never been transferred to the person making the qualified_disclaimer instead it is considered as passing directly from the transferor of the property to the person entitled to receive the property as a result of the disclaimer accordingly a person making a qualified_disclaimer is not treated as making a gift sec_25_2518-2 provides in pertinent part that a qualified_disclaimer cannot be made with respect to an interest in property if the disclaimant has accepted the interest or any of its benefits expressly or impliedly prior to making the disclaimer a disclaimant is not considered to have accepted property merely because under applicable local law title to the property vests immediately in the disclaimant upon the death of a decedent plr-129082-00 sec_25_2518-2 provides that if a beneficiary who disclaims an interest in property is also a fiduciary actions taken by such person in the exercise of fiduciary powers to preserve or maintain the disclaimed property shall not be treated as an acceptance of such property or any of its benefits a fiduciary’s disclaimer of a beneficial_interest does not meet the requirements of a qualified_disclaimer if the fiduciary exercised or retains a discretionary power to allocate enjoyment of that interest among members of a designated class we must address whether the benefit conferred by a waiver of the sec_2207a right of recovery_of estate_tax attributable to the inclusion of qtip property in a gross_estate is an interest in property the nature of legal rights and interests in property is a matter of state law it is federal_law however that determines the manner in which the rights or interests so created shall be taxed 309_us_78 819_f2d_170 7th cir the pennsylvania disclaimer provisions state that any interest in to or over real or personal_property held or owned outright or in trust or in any other manner which is reserved or given to any person by deed will or otherwise may be disclaimed pa cons stat sec_6103 see also pa cons stat sec_6203 one purpose of the disclaimer provisions is to liberalize the property law requirements for disclaimer s so that legitimate attempts to avoid taxes on unwanted gifts will not be frustrated by property law provisions that are stricter than those required for tax purposes pa cons stat sec_6103 et seq official comment thus pennsylvania statutory provisions do not specifically address the question whether the benefit conferred by a decedent's waiver of the sec_2207a right of recovery is an interest in property pursuant to 387_us_456 therefore we must determine what the law of the state is likely to be if there is no pertinent decision by the highest court of the state we apply what we determine to be state law after giving proper regard to relevant rulings of the pennsylvania courts id pincite although the pennsylvania supreme court also has not ruled specifically on the issue of this ruling_request it recognizes that a legatee receiving a bequest free of state inheritance_tax receives an economic benefit see eg neamand estate a 2d that court also equates in some instances the receipt of a tax-free bequest to a debt in the amount of the tax on the bequest morell estate a 2d the court_of_appeals for the seventh circuit has addressed an analogous question dealing with wisconsin state law and a disclaimer of a waiver of the benefit conferred by the sec_2206 right to recover the estate_tax attributable to inclusion of life_insurance_proceeds in a gross_estate that court determined in estate of boyd v commissioner that the waiver of a sec_2206 right of recovery confers an economic benefit because it is an additional bequest or is analogous to the forgiveness of a debt and concluded that this benefit constitutes a property interest that may be disclaimed under sec_2518 supra f 2d pincite but see loeb estate a 2d recognizing the economic benefit conferred by a tax-free clause but plr-129082-00 for purposes of the state inheritance_tax concluding that the benefit is not an additional bequest our examination of pennsylvania statutes and their legislative_history together with relevant pennsylvania case law leads us to conclude that the pennsylvania supreme court would if presented with the issue hold that the benefit conferred by decedent’s waiver of the sec_2207a right of recovery is an interest in property we further conclude that assuming that the requirements of sec_2518 and the regulations thereunder will be satisfied as has been represented the proposed disclaimers will constitute qualified disclaimers within the meaning of sec_2518 ruling_request sec_2055 provides in pertinent part that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers -- to a trustee or trustees but only if such contributions or gifts are to be used by such trustee or trustees exclusively for religious charitable scientific literary or educational_purposes or for the prevention of cruelty to children or animals such trust would not be disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and such trustee or trustees does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_20_2055-2 of the estate_tax regulations provides in pertinent part that in the case of a bequest devise or transfer made by a decedent dying after date the amount of a bequest devise or transfer for which a deduction is allowable under sec_2055 includes an interest which falls into the bequest devise or transfer as the result of a qualified_disclaimer pennsylvania law provides in pertinent part that a disclaimer shall be binding upon the disclaimant and all persons claiming through or under him and that the disclaimer shall for purposes of determining the rights of other parties be equivalent to the disclaimant's having died before the decedent pa cons stat sec_6205 b children and grandchildren are filing a petition requesting a determination by court that the proposed disclaimers when executed will have the effect of increasing the interest received by foundation as stated above it is represented that children as co-trustees of the marital trusts rather than foundation will pay the estate_tax attributable to inclusion of the marital trusts in decedent's gross_estate if the corresponding proposed disclaimers of the benefit conferred by decedent's waiver of plr-129082-00 the sec_2207a right to recover such estate_tax from the marital trusts have the effect under pennsylvania law of entirely removing such interests from the marital trusts and passing the interests thereby to foundation the resulting increase in the interest received by foundation will qualify for a charitable deduction under sec_2055 see sec_20_2055-2 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to the taxpayer and to the taxpayer's second authorized representative sincerely lorraine e gardner assistant branch chief branch passthroughs and special industries enclosure cc copy for sec_6110 purposes
